Case 2:20-cv-00275-SPC-MRM Document 10 Filed 05/11/20 Page 1 of 2 PageID 21



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

SHAUGHNESSY OVERLAND
EXPRESS, INC.,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-275-FtM-38MRM

DOUGLAS SCHWARTZ,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is a sua sponte review of the file. Defendant attempted to remove

a case here from the state court system without identifying this Court’s jurisdictional basis.

(Doc. 1). So the Court issued an Order to Show Cause, directing Defendant to explain

why the case should not be remanded for lack of jurisdiction. (Doc. 6). The Order warned

Defendant that failure to comply would result in remand without further notice. (Doc. 6 at

3). Yet Defendant never responded. Thus, this case is remanded for lack of subject-

matter jurisdiction.

        Accordingly, it is now

        ORDERED:

        1. The Clerk is DIRECTED to REMAND this case to the Circuit Court for the

            Twentieth Judicial Circuit in and for Collier County, Florida. The Clerk is

            DIRECTED to transmit a certified copy of this Order to the Clerk of that Court.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00275-SPC-MRM Document 10 Filed 05/11/20 Page 2 of 2 PageID 22



      2. The Clerk is DIRECTED to terminate any deadlines or pending motions and

          close the file.

      DONE and ORDERED in Fort Myers, Florida this 11th day of May, 2020.




Copies: All Parties of Record




                                       2
